                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re JEFFREY FENNEL, AK6624,                        Case No. 21-cv-01978-CRB (PR)
                                   8                     Plaintiff.
                                                                                              ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12           On March 11, 2021, the clerk filed as a new action a letter from plaintiff complaining
Northern District of California
 United States District Court




                                  13   about the conditions of his confinement at the California Correctional Institution in Tehachapi,

                                  14   California (CCI). On March 22, 2011, the court notified plaintiff in writing that the action was

                                  15   deficient because he did not file an actual complaint or pay the requisite $402.00 filing fee or,

                                  16   instead, submit a signed and completed court-approved in forma pauperis application, including a

                                  17   completed certificate of funds in the prisoner’s account and a copy of the prisoner’s trust account

                                  18   statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised that failure to

                                  19   file the requested items within 28 days would result in dismissal of the action.
                                               More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                  20
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  21
                                       prejudice and the clerk is instructed to close the file.
                                  22
                                               IT IS SO ORDERED.
                                  23
                                       Dated: April 30, 2021
                                  24
                                                                                          ______________________________________
                                  25
                                                                                          CHARLES R. BREYER
                                  26                                                      United States District Judge

                                  27

                                  28
